                                              Case 5:20-cv-01591-VKD Document 16 Filed 08/04/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6                                             SAN JOSE DIVISION

                                   7

                                   8         TERRY GORDON,                                     Case No. 20-cv-01591-VKD
                                                           Plaintiff,
                                   9
                                                                                               ORDER OF REASSIGNMENT TO A
                                                    v.                                         DISTRICT JUDGE
                                  10

                                  11         STANFORD MEDICAL CHIEF, et al.,
                                                           Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14             Plaintiff Terry Gordon, a state prisoner proceeding pro se, filed this civil rights action

                                  15   against various defendants for “emotional distress and physical harm” incurred during transport

                                  16   from Stanford Hospital to the Santa Rita Jail. Dkt. No. 1 at 3–4. Mr. Gordon names the chief of

                                  17   Stanford Hospital as a defendant, but he does not allege facts sufficient to state a cognizable claim

                                  18   against this private citizen.

                                  19             All named parties, including unserved defendants, must consent to magistrate judge

                                  20   jurisdiction before a magistrate judge may hear and decide a case. See 28 U.S.C. § 636(c)(1);

                                  21   Williams v. King, 875 F.3d 500, 501–04 (9th Cir. 2017) (magistrate judge lacked jurisdiction to

                                  22   dismiss case on initial review because unserved defendants had not consented to proceed before

                                  23   magistrate judge). As it appears that this case requires a decision that disposes of the claims

                                  24   against at least one defendant at this time, and because not all parties have consented to magistrate

                                  25   judge jurisdiction, the matter must be reassigned to a district judge.

                                  26             Accordingly, the Clerk of the Court shall reassign this case to a district judge pursuant to

                                  27   ///

                                  28   ///
                                          Case 5:20-cv-01591-VKD Document 16 Filed 08/04/20 Page 2 of 2




                                   1   the Court’s assignment plan.

                                   2          IT IS SO ORDERED.

                                   3   Dated: August 4, 2020

                                   4

                                   5
                                                                                     VIRGINIA K. DEMARCHI
                                   6                                                 United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                             2
